NOTICE OF ALLOWABILITY

Claims 1, 3-5, 7, 10-12, 14, 15, 19-21, 28, and 31-33 were previously rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (US 2011/0105667) in view of Chu et al. (IM & P Chemical Minerals and Processing, 2007, No. 1, p. 12-14).  Brenner was cited as teaching a composition comprising polypropylene (PP), high density polyethylene (HDPE), and a filler such as calcium carbonate having a median particle size of 1-20 microns (Abstract; p. 3, [0044]).  
Chu was cited as teaching that without surface modification, calcium carbonate particles are subject to a variety of disadvantages and are not easily dispersed in a polymer matrix (p. 12, Preface).  Chu addresses these problems by modifying the surface of calcium carbonate with undecylenic acid (Abstract), which reads on the claimed organic linker where a=8 and Z is a carboxylate group.  The previous Office action proposed modification of Brenner in view of Chu to carry out surface modification of Brenner’s filler with undecylenic acid to improve binding with the polymer matrix, to prevent self-aggregation, and to improve dispersion within the polymer matrix.
As noted in Applicant’s remarks dated 18 December 2020, Chu relates specifically to nanometric calcium carbonate.  Chu’s particles have an average size of 40-60 nm (p. 12, section 1.1), whereas Brenner’s calcium carbonate filler has an average size of 1,000-20,000 nm (i.e. 1-20 microns).  
One of ordinary skill in the art would find no motivation to combine the teachings of Brenner and Chu given the significant differences in filler size.  There is no indication that the problems associated with self-aggregation and poor dispersion of nanometer-scale calcium carbonate would occur in micron-scale calcium carbonate.  
Even if the references were combined as proposed in the previous Office action, there would be no reasonable expectation of success.  Given the substantial difference in size, it is not reasonable to assume that the calcium carbonates used by Chu and Brenner would behave similarly with respect to aggregation and dispersibility.  It is also not reasonable to assume that the benefits imparted to Chu’s nanometer-scale filler would apply to Brenner’s micrometer-scale filler.  Therefore, the previous ground of rejection under 35 U.S.C. 103 has been withdrawn. 
The closest remaining prior art is attributed to Zhang et al. (CN1709960A; machine translation).  Zhang teaches EPDM comprising a calcium carbonate surface modified with an unsaturated carboxylic acid (Abstract).  Example 3 illustrates the use of undecylenic acid-treated calcium carbonate (p. 4, [0025]).  Like Chu, Zhang’s calcium carbonate is nanometric (Abstract), having an average particle size of 20-100 nm (p. 2, [0009]).  The upper limit of Zhang’s range is 5 times lower than the claimed lower limit of 0.5 microns (500 nm).  This range is comparable to that of Chu, and significantly smaller than that of Brenner.  
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1, 3-5, 7, 10-12, 14, 15, 19-21, 28, and 32-34 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762